

EXHIBIT 10.2


PURCHASE AND SALE AGREEMENT




THIS AGREEMENT (this “Agreement”), made as of the Effective Date (as defined in
paragraph 26 below), by and among FIATP SSF TIMBER LLC, a Delaware limited
liability company (hereinafter referred to as “Seller”), CATCHMARK TIMBER TRUST,
INC., a Maryland corporation (hereinafter referred to as “Purchaser”) and FIRST
AMERICAN TITLE INSURANCE COMPANY (hereinafter referred to as “Escrow Agent”);


W I T N E S S E T H:


WHEREAS, Seller is the owner of those certain tracts or parcels of land in
Kershaw, Richland and Sumter Counties, State of South Carolina, containing
approximately ± 23,985 acres, which tracts or parcels are more fully described
and shown in Exhibit A attached hereto, and hereby made a part hereof, together
with all buildings, structures, and other improvements located thereon, all
tenements, hereditaments, easements, appurtenances and privileges thereto
belonging, all trees, timber, sand, gravel and crops now located thereon or
thereunder, and all oil, gas and mineral rights and interests not reserved or
conveyed by Seller’s predecessors in title (hereinafter referred to collectively
as the “Property”); and


WHEREAS, Purchaser desires to purchase and Seller desires to sell the Property;


NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Agreement of Purchase and Sale. Subject to the provisions of this Agreement,
and for the consideration herein stated, Seller agrees to sell the Property to
Purchaser and Purchaser agrees to buy the Property from Seller.


2.    Purchase Price. The purchase price (subject to adjustment as provided
herein, hereinafter referred to as the “Purchase Price”) to be paid by Purchaser
for the Property shall be THIRTY EIGHT MILLION FIVE HUNDRED TWENTY-ONE THOUSAND
THIRTY and 35/100ths DOLLARS ($38,521,030.35), and shall be payable to Seller by
wire transfer of immediately available funds at the date of Closing to an
account designated by Seller. The purchase and sale pursuant to this Agreement
is not based on a per-acre price and the Purchase Price shall not be subject to
adjustment if the acres within the Property are more or less than the
above-stated numbers of acres.


3.    Earnest Money. Within five (5) business days after the Effective Date of
this Agreement, Purchaser shall deliver to Escrow Agent the sum of ONE MILLION
AND NO/100THS DOLLARS ($1,000,000.00) (said amount is hereinafter referred to as
the “Earnest Money”). Escrow Agent agrees to hold the Earnest Money in a
non-interest bearing account and disburse the Earnest Money in accordance with
the terms hereof. At the Closing the Earnest Money shall be returned to
Purchaser.




SGR/13818384.2

--------------------------------------------------------------------------------




4.    Closing.


(a)    The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (herein referred to as the
“Closing”) shall take place on June 15, 2016 at 10:00 a.m. through the escrow
services of Escrow Agent, or such earlier date and time, and/or such other
location, as may be mutually agreeable to Seller and Purchaser (the “Closing
Date”).


(b)    At the Closing, Seller shall execute, or cause to be executed, and
deliver to Escrow Agent the following:


(i)        one or more (at Purchaser’s election) special warranty deeds
(warranting only against the claims of persons claiming by, through or under
Seller) for each county in which the Property is located, in the form of Exhibit
B attached hereto, and subject only to the Unrecorded Encumbrances and the
Permitted Encumbrances (both as hereinafter defined) (with an affidavit of
consideration for each, collectively, the “Deed”). The legal description of the
Property to be contained in Deed shall be the legal description of the Property
as set forth on Exhibit A attached hereto and hereby made a part hereof;


(ii)        an affidavit as to the non-foreign status of Seller in form
reasonably satisfactory to Seller and Purchaser;


(iii)        the assignment and assumption of any Unrecorded Encumbrances (as
hereinafter defined) in form attached hereto as Exhibit G and hereby made a part
hereof (the “Unrecorded Encumbrances Assignment”);


(iv)        the assignment and assumption of the Pulpwood Supply Agreement, duly
executed by Broad Arrow in form reasonably satisfactory to Seller and Purchaser
(the “Supply Agreement Assignment”);


(v)        the assignment and assumption of the Pulpwood Support Agreement, in
form reasonably satisfactory to Seller and Purchaser (the “Support Agreement
Assignment”);


(vi)        assignment and assumption of the Master Stumpage Agreement, in form
reasonably satisfactory to Seller and Purchaser duly executed by Seller and
Broad Arrow Timber Company LLC, in form reasonably satisfactory to Seller and
Purchaser (the “Stumpage Agreement Assignment”);


(vii)        the Memorandum of Assignment;
    
(viii)        an assignment and assumption of the Timber Cutting Agreements (as
hereinafter defined) , in form reasonably satisfactory to Seller and Purchaser
(the “Timber Cutting Assignment”);




2
SGR/13818384.2

--------------------------------------------------------------------------------




(ix)        an owner’s affidavit in form attached hereto as Exhibit F and hereby
made a part hereof;


(x)        a Closing statement;


(xi)        a Tax Lien and Withholding Affidavit; and
 
(xii)        Seller hereby agrees to execute such other certificates and
affidavits, and do such other acts as may be reasonably necessary to consummate
the purchase and sale contemplated hereby and to enable Purchaser to obtain the
title insurance policy in accordance with this Agreement. The owner’s affidavit
and any other affidavits or certificates executed by or on behalf of Seller at
the Closing shall be given to the actual knowledge of the person or entity
executing the same, without independent investigation or inquiry.


(c)    At the Closing, Purchaser shall execute, or cause to be executed, and
deliver to Escrow Agent the following:


(i)        the Unrecorded Encumbrances Assignment, as applicable;
(ii)        the Timber Cutting Assignment, as applicable;
(iii)        the Supply Agreement Assignment;
(iv)        the Support Agreement Assignment;
(v)        the Stumpage Agreement Assignment;
(vi)        the Memorandum of Assignment;
(vii)        a Closing statement; and
(viii)        Purchaser hereby agrees to execute such other certificates and
affidavits, and do such other acts as may be reasonably necessary to consummate
the purchase and sale contemplated hereby and to obtain the title insurance
policy in accordance with this Agreement.


5.    Title.


(a)    Seller agrees to convey to Purchaser fee simple title to the Property by
the Deed, free and clear of all liens, encumbrances, mortgages, deeds of trust,
deeds to secure debt, assessments, agreements, options and covenants arising by,
through or under Seller, except for the Permitted Encumbrances, as hereinafter
defined.




3
SGR/13818384.2

--------------------------------------------------------------------------------




(b)    Seller has, at Seller’s cost, caused to be delivered to Purchaser one or
more commitments for an owner’s title insurance policy with respect to the
Property (the “Title Commitment”), and written through the Escrow Agent (the
“Title Company”). Purchaser shall have a period of fifteen (15) days after the
Effective Date of this Agreement (the “Title Review Period”) to review the Title
Commitment and to provide Seller with written notice that the condition of title
to the Property is satisfactory to Purchaser, as determined by Purchaser in its
sole and absolute discretion (“Notice to Proceed”), whereupon all matters
appearing in the Title Commitment (other than Required Cure Matters (as
hereinafter defined)) shall constitute Permitted Encumbrances. If Purchaser
fails for any reason to deliver the Notice to Proceed prior to the expiration of
the Title Review Period, Purchaser shall be deemed to have elected to terminate
this Agreement, whereupon this Agreement shall automatically terminate, Escrow
Agent shall deliver the Earnest Money to Purchaser, and neither party will have
any further rights, duties or obligations hereunder other than those which
expressly survive the termination hereof.


(c)    Seller shall at its sole cost and expense secure the release of any
mortgage, deed of trust or deed to secure debt securing a monetary obligation
which was created or suffered by Seller or any party claiming by, through or
under Seller, using the cash portion of the Purchase Price to cure any such
objection at Closing (“Required Cure Matters”).


(d)    At any time prior to Closing Purchaser shall have the right to update the
Title Commitment and notify Seller (“Updated Title Objection Notice”) of any
title matter to which Purchaser objects which first appears in such updated
Title Commitment, including any Permitted Encumbrance, and which materially and
adversely affects the use or value of the Property as commercial timberlands or
for resale (“Updated Title Objections”). Seller shall have the right, but not
the obligation, to respond within five (5) days of receipt of such Updated Title
Objection Notice indicating whether Seller will cure any valid Updated Title
Objections. If Seller fails to elect, or elects not to, cure or satisfy any
valid Updated Title Objections within five (5) days after Seller’s receipt of
Purchaser’s notice thereof, then Purchaser shall elect either:


(i)        cancel this Agreement by providing written notice to Seller on or
before 12:00 p.m. (Atlanta Time) ten (10) days after Seller’s receipt of
Purchaser’s Updated Title Objection Notice, whereupon this Agreement will
terminate, Escrow Agent shall deliver the Earnest Money to Purchaser, and
neither party will have any further rights, duties or obligations hereunder
other than those which expressly survive the termination hereof. If Purchaser
fails to timely cancel this Agreement pursuant to this subsection (i), then
Purchaser shall be deemed to have waived this right; or


(ii)    waive such Updated Title Objections and close the sale without regard to
said Updated Title Objections, whereupon such Updated Title Objections, together
with all other matters appearing in the Updated Title Commitment (other than
Required Cure Matters and Title Objections and Updated Title Objections which
Seller has agreed in writing to cure) shall constitute Permitted Encumbrances
and without an adjustment to the Purchase Price.


(e)    For so long as this Agreement remains in force, Seller shall not lease,
encumber or convey all or part of the Property or any interest therein, or enter
into any agreement


4
SGR/13818384.2

--------------------------------------------------------------------------------




granting to any person any right with respect to the Property or any portion
thereof, without the prior written consent of Purchaser.


(f)    Purchaser acknowledges that, as of the Effective Date, the Property is
subject to certain Supply, Support and Stumpage Agreements with International
Paper Company (“IP”) and West Fraser, Inc.(“West Fraser”, and collectively with
IP, the “Mill Owners”), which require that Seller make available certain annual
amounts of pulpwood or sawtimber (logs) to its affiliate, Broad Arrow Timber
Company LLC (“Broad Arrow”), for delivery to the Mill Owners.


(i)        Seller and Broad Arrow shall use commercially reasonable efforts to
terminate that certain Log Supply Agreement dated as of November 3, 2006 (the
“Log Supply Agreement”), by and between Broad Arrow and IP, as assigned by IP to
West Fraser, pursuant to that certain Assignment, Amendment and Further
Assurances Agreement dated as of March 31, 2007. Seller shall use commercially
reasonable efforts to terminate that certain Log Support Agreement dated as of
November 3, 2006 (the “Log Support Agreement”, and together with the Log Supply
Agreement, hereinafter referred to as the “Log Agreements”), by and between
Seller and IP, as assigned by IP to West Fraser, pursuant to that certain
Assignment, Amendment and Further Assurances Agreement dated as of March 31,
2007. If Seller fails to obtain such terminations by the date which is five (5)
days prior to the Closing Date, Purchaser shall have the right, at its option
and its sole discretion, either (1) to terminate this Agreement, without any
further liability to Seller (except as may be otherwise expressly provided
herein), whereupon Escrow Agent shall promptly return the Earnest Money to
Purchaser, or (2) to extend the Closing Date for a period not to exceed thirty
(30) days in order to allow Seller additional time to continue its efforts to
obtain such terminations. If Purchaser exercises its option under the foregoing
clause (2) and Seller fails to obtain such release(s) within said extension
period, then Purchaser shall elect (A) to terminate this Agreement without
further liability to Seller whatsoever (except as may be otherwise expressly
provided herein), whereupon Escrow Agent shall promptly return the Earnest Money
to Purchaser, or (B) to proceed to Closing and take title to the Property
subject to, or take an assignment of, the Log Agreements, in which case Seller
shall provide such assurances and indemnities as may be reasonably requested by
Purchaser to ensure that Purchaser shall have no obligations or liability under
said Log Agreements.


(ii)        At Closing, Seller shall assign to Purchaser, and Purchaser shall
assume from Seller, that certain Pulpwood Support Agreement, dated November 3,
2006, by and between FIATP Parent LLC, Seller and IP (the “Pulpwood Support
Agreement”). Purchaser agrees to reasonably cooperate with Seller and IP in
connection with such assignment, and shall provide IP with all information
reasonably requested by IP regarding the Purchaser’s acquisition of the Property
and the assignment of the Pulpwood Support Agreement. Seller shall use
commercially reasonable efforts to obtain from IP and deliver to Purchaser an
Estoppel and Recognition Agreement the form attached hereto as Exhibit H (the
“Estoppel Agreement”). If Seller fails to obtain the Estoppel Agreement from IP
within thirty (30) days after the Effective Date (the “Supply Agreement
Diligence Period”), then within three (3) business days after the expiration of
the Supply Agreement Diligence Period Purchaser shall elect (A) to terminate
this Agreement without further


5
SGR/13818384.2

--------------------------------------------------------------------------------




liability to Seller whatsoever (except as may be otherwise expressly provided
herein), whereupon Escrow Agent shall promptly return the Earnest Money to
Purchaser, or (B) to proceed to Closing without the Estoppel Agreement. If
Purchaser fails to timely elect either (A) or (B) above, then Purchaser shall be
deemed to have elected (B).


(iii)        At Closing, Broad Arrow shall assign to Purchaser, or an affiliate
of Purchaser at Purchaser’s election, (such assignee being referred to herein as
“LogCo”) and LogCo shall assume from Broad Arrow, that certain Pulpwood Supply
Agreement, dated November 3, 2006, by and between Broad Arrow and IP (the
“Pulpwood Supply Agreement”).


(iv)        At Closing, Seller shall assign to Purchaser, and Purchaser shall
assume from Seller, that certain Master Stumpage Agreement, dated November 3,
2006, by and between Broad Arrow, FIATP SSF Parent LLC, and Seller, as
supplemented by that certain Stumpage Agreement Supplement dated January 12,
2016, as modified by that certain Stumpage Agreement Supplement Addendum dated
February 10, 2016 (as supplemented and modified, the “Stumpage Agreement”; the
Stumpage Agreement, Pulpwood Supply Agreement and the Pulpwood Support
Agreement, collectively, are referred to herein as the “Supply Agreements”) and
Broad Arrow shall assign to LogCo, and LogCo shall assume from Broad Arrow the
Stumpage Agreement.


(v)        At Closing, Seller, Broad Arrow, Purchaser and LogCo shall execute a
Memorandum of Assignment of Pulpwood Agreements in form suitable for recording
in the public records and otherwise reasonably acceptable to Seller and
Purchaser providing record notice of the assignment and assumption of the
Pulpwood Supply Agreement, Pulpwood Support Agreement and Stumpage Agreement
(the “Memorandum of Assignment”).


(g)    For purposes of this Agreement, “Permitted Encumbrances” shall mean those
matters set forth on Exhibit C attached hereto and hereby made a part hereof,
the Unrecorded Encumbrances, the Supply Agreements, the Timber Cutting
Agreements and any other title matter to which Purchaser does not object, or for
which Purchaser waives its objection, pursuant to this Section 5.


6.    Inspection.


(a)    Purchaser and its agents, representatives, employees, engineers and
contractors shall have the right at any time during the term of this Agreement
to enter upon the Property to inspect, examine, survey and make timber cruises
and other engineering tests or surveys, including a Phase I environmental site
assessment (collectively, the “Tests”) which it may deem necessary or advisable,
all at Purchaser’s sole cost and expense. Upon completion of the Tests,
Purchaser shall repair, at its sole cost and expense, any physical damage caused
to the Property by Purchaser’s inspection of the Property and the Tests, and
shall remove all debris and materials placed on the Property in connection with
Purchaser’s inspection of the Property and the Tests.




6
SGR/13818384.2

--------------------------------------------------------------------------------




(b)    Purchaser hereby agrees to indemnify and hold Seller harmless from and
against any and all causes, claims, demands, losses, liabilities, costs,
damages, expenses and fees (including, but not limited to, reasonable attorney’s
fees) incurred or suffered by or asserted against Seller caused by or related to
Purchaser’s inspection of the Property or the Tests, with the exception of any
causes, claims, demands, losses, liabilities, costs, damages, expenses and fees
directly caused by the gross negligence of Seller. The foregoing indemnification
shall survive any termination, cancellation or expiration of this Agreement or
the Closing of the purchase and sale contemplated hereby.


7.    Environmental. Purchaser shall have a period of thirty (30) days after the
Effective Date of this Agreement to obtain, at Purchaser’s sole cost and
expense, a new or updated Phase I environmental site assessment or environmental
audit of the Property from a licensed environmental consultant (the
“Environmental Due Diligence Period”). With regard to the Tests, without
Seller’s prior written consent, no secondary environmental reports, soil
borings, groundwater samples, or other invasive or subsurface environmental
investigations may be made of the Property, and neither Purchaser nor its
agents, representatives, employees, engineers or contractors may contact any
federal, state, or local governmental agency or authority regarding the results
of the Tests. In the event that Purchaser determines that disclosure by
Purchaser of the results of any Tests is required by applicable law, regulation
or court order, Purchaser shall notify Seller promptly in writing so that Seller
may seek a protective order (at its own cost and expense) or other appropriate
remedy. In the event that no such protective order or other appropriate remedy
is obtained, or Seller waives compliance with the terms of this Section 7,
Purchaser shall give Seller written notice of the information to be disclosed as
far in advance of its disclosure as practicable. In the event any such
assessment or audit reveals that, in the commercially reasonable opinion of
Purchaser’s environmental consultant, any portion of the Property is impaired by
a Recognized Environmental Condition or there is a reportable violation of
Environmental Laws, Purchaser shall have until the expiration of the
Environmental Due Diligence Period to deliver to Seller written notice of such
impairment or such reportable violation (the “Environmental Notice”); provided,
however, that Purchaser shall have no right to send an Environmental Notice or
to any other remedy set forth in this Section 7 with respect to any impairment
or reportable violation related to those portions of the Property set forth on
Schedule 7 (the “Schedule 7 Property”). The Environmental Notice shall include a
copy of any report, notice, or correspondence by which Purchaser was made aware
of the impairment or reportable violation. If Purchaser timely delivers the
Environmental Notice Seller shall have the right, but not the obligation, to
attempt to cure and remove such Recognized Environmental Conditions. If Seller
fails to cure, or elects not to cure, any such Recognized Environmental
Condition within fifteen (15) days prior to the Closing, Seller shall notify
Purchaser of same, and Purchaser shall elect by delivering written notice to
Seller (i) to proceed to Closing subject to such uncured or unsatisfied
Environmental Conditions, with no reduction in the Purchase Price; or (ii) to
proceed to Closing and purchase the Property exclusive of such portion or
portions of the Property subject to such uncured or unsatisfied Environmental
Conditions, with such adjustment in the Purchase Price as may be determined in
accordance with the provisions of Section 23 hereof; or (iii) cancel this
Agreement by providing written notice to Seller on or before 12:00 p.m. (Atlanta
Time) on the day before the Closing Date, whereupon this Agreement will
terminate, Escrow Agent shall deliver the Earnest Money to Purchaser, and
neither party will have any further rights, duties or obligations hereunder
other than those which expressly


7
SGR/13818384.2

--------------------------------------------------------------------------------




survive the termination hereof. As used herein, “Recognized Environmental
Condition” shall have the meaning set out for the same in ASTM Practice E
2247-08.


8.    Condition of Property; Damage; Condemnation.


(a)    Seller agrees that at the Closing the Property shall be in the same
condition as exists on the date hereof, subject to natural wear and tear,
condemnation and casualties beyond Seller’s control, the Permitted Encumbrances
and the Timber Cutting Agreements. Purchaser acknowledges and agrees that Seller
has sold and conveyed to third parties the right harvest and remove certain
timber from the Property pursuant to the Timber Cutting Agreements. During the
term of this Agreement, Seller shall neither cut or remove nor permit the
cutting or removal of any timber or trees which are included as part of the
Property, subject to the Permitted Encumbrances and the Timber Cutting
Agreements.


(b)    If at any time prior to the Closing, the Property or any part thereof
(including, but not limited to, any timber or trees which are included as part
of the Property) is destroyed or damaged by fire or other Casualty (as
hereinafter defined), Seller shall deliver to Purchaser prompt written notice of
such destruction or damage along with the amount of such damage (calculated as
the value of the destroyed or damaged Property less the salvage value of such
destroyed or damaged Property), and the transactions contemplated by this
Agreement shall be subject to the provisions of this Section 8(b). The date of
the Closing shall be extended to the extent necessary to permit the compliance
with all procedures set forth in this Section 8(b).


(i)        If the amount of such damage does not exceed $100,000 (the “Threshold
Amount”), then Purchaser shall be required to purchase the Property in
accordance with this Agreement without a reduction of the Purchase Price.


(ii)        If the amount of such damage exceeds the Threshold Amount but does
not exceed $3,000,000, then Purchaser shall be required to purchase the Property
in accordance with this Agreement, provided that the Purchase Price shall be
reduced by an amount equal to the amount of such damage.


(iii)        If the amount of such damage exceeds $3,000,000, then Purchaser, at
its sole option, shall elect by delivering written notice to Seller either (A)
to cancel this Agreement, whereupon Escrow Agent shall promptly return the
Earnest Money to Purchaser and no party hereto shall have any further rights or
obligations hereunder (except as may otherwise be expressly provided herein), or
(B) to purchase the Property in accordance with this Agreement, provided that
the Purchase Price shall be reduced by an amount equal to the amount of such
damage. Subject to Section 8(b)(iv), failure of Purchaser to deliver such
written notice to Seller within fifteen (15) days following receipt of Seller’s
written notice shall be deemed an election of clause (B).


(iv)        If Purchaser, by delivering written notice to Seller within fifteen
(15) days following Seller’s delivery of written notice of the damage, disputes
the amount of damage reported by Seller, Purchaser and Seller shall attempt in
good faith to resolve such dispute and agree upon the amount of the damage. If
Purchaser and Seller


8
SGR/13818384.2

--------------------------------------------------------------------------------




are unable to agree as to the amount of damage from fire or other Casualty on or
before ten (10) days after Purchaser delivers to Seller written notice of its
dispute, then the amount of damage will be determined in accordance with Section
23 of this Agreement.


(c)    If at any time prior to the Closing, any action or proceeding is filed or
threatened under which any portion of the Property may be taken pursuant to any
law, ordinance or regulation by condemnation or the right of eminent domain,
Seller shall deliver to Purchaser prompt notice thereof. To the extent such
action or proceeding would result in the taking of Three Thousand (3,000) acres
or more, then Purchaser at its sole option shall elect, by delivering written
notice to Seller within fifteen (15) days following Seller’s delivery of notice
to Purchaser, either (i) to cancel this Agreement, whereupon Escrow Agent shall
promptly return the Earnest Money to Purchaser and no party hereto shall have
any further rights or obligations hereunder (except as may otherwise be
expressly provided herein), or (ii) to purchase the Property pursuant to this
Agreement, notwithstanding such action or proceeding. Failure by Purchaser to
deliver written notice to Seller of its election within such fifteen (15) day
period shall be deemed an election of clause (ii). If the action or proceeding
would result in the taking of not more than Three Thousand (3,000) acres, or if
Purchaser elects or is deemed to elect clause (ii), then Purchaser shall receive
a credit against the Purchase Price in the amount of all proceeds of any awards
payable with respect to the Property, or, if such amount is not known at the
time of the Closing, the Purchase Price shall not be reduced and Seller shall
assign to Purchaser at the Closing all of Seller’s right to such proceeds from
such action or proceeding. To the extent such action or proceeding would result
in the taking of Three Thousand (3,000) acres or more, the date of the Closing
shall be extended to the extent necessary to permit the exercise of such
election by Purchaser.


9.    Warranties and Representations.


(a)    Seller hereby warrants and represents to Purchaser as of the Effective
Date and as of the date of Closing that:
 
(i)        Seller has the full right, power, and authority to enter into and
perform this Agreement; and no consent, approval, order or authorization of any
court or other governmental entity is required to be obtained by Seller in
connection with the execution and delivery of this Agreement or the performance
hereof by Seller.


(ii)        attached hereto as Exhibit D is a true and accurate summary of all
unrecorded encumbrances created by Seller (other than the Supply Agreements and
the Timber Cutting Agreements) and currently affecting the Property (the
“Unrecorded Encumbrances”). The Unrecorded Encumbrances remain in full force and
effect and have not been modified or amended, except as indicated on said
Exhibit D. To Seller’s actual knowledge, no event or condition exists or has
occurred which with notice, the passage of time or otherwise would constitute a
default or event of default under any of the Unrecorded Encumbrances.


(iii)        attached hereto as Exhibit E is a true and accurate summary of all
timber cutting agreements currently affecting the Property (the “Timber Cutting
Agreements”). To Seller’s actual knowledge, no event or condition exists or has


9
SGR/13818384.2

--------------------------------------------------------------------------------




occurred which with notice, the passage of time or otherwise would constitute a
default or event of default under any of the Timber Cutting Agreements.


(iv)        to Seller’s actual knowledge, no event or condition exists or has
occurred which with notice, the passage of time or otherwise would constitute a
default or event of default under any of the Supply Agreements. The Supply
Agreements remain in full force and effect and have not been modified or
amended.
    
(v)        Seller has received no written notice of any threatened or
contemplated actions against Seller or the Property based upon the presence on
the Property of any species listed as threatened or endangered under the
Endangered Species Act of the United States or any law of the State of South
Carolina protecting endangered or threatened animal or plant species, and Seller
has no actual knowledge of the current or past presence on the Property of any
such threatened or endangered species on the Property.


(vi)        there is no pending or, to Seller’s actual knowledge, threatened
litigation, action or proceeding (including, but not limited to, any
condemnation or eminent domain action or proceeding or any litigation regarding
the location of lines and corners of the Property or any dispute regarding
adverse possession) before any court, governmental agency or arbitrator which
may adversely affect Seller’s ability to perform this Agreement or which
directly involves the Property.


(vii)        this Agreement and the performance hereof by Seller will not
contravene any contractual restriction binding on Seller, subject to any consent
or approval rights in the Log Agreements or Supply Agreements.


(viii)        Seller (which for this purpose includes Seller’s partners,
members, principal stockholders and any other constituent entities) (x) has not
been designated as a “specifically designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
<http://www.treas.gov/ofac/t11sdn.pdf> or at any replacement website or other
replacement official publication of such list and (y) is currently in compliance
with and will at all times during the term of this Agreement remain in
compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.


(ix)        except as may be disclosed on the Phase I, neither Seller nor, to
Seller’s actual knowledge, any other person has used any portion of the Property
as a land fill or as a dump to receive garbage, refuse, or waste, whether or not
hazardous (other than unauthorized household refuse dump sites typical of rural
timberlands not more than 1/4 acre in size), and neither Seller nor, to Seller’s
actual knowledge, any other person has stored, handled, installed or disposed
in, on or about the Property any Hazardous Substance, except for, in accordance
with applicable law, (A) the use of motor vehicle lubricants and fuels, and (B)
the application of silvicultural and agricultural chemicals. For


10
SGR/13818384.2

--------------------------------------------------------------------------------




purposes of this warranty, the term “Hazardous Substance” means any chemical,
compound, constituent, material, waste, contaminant (including petroleum, crude
oil or any fraction thereof) or other substance, defined as hazardous or toxic,
or otherwise regulated by any of the following laws and regulations promulgated
thereunder as amended from time to time prior to the Effective Date: (1) the
Comprehensive Environmental Response, Compensation and Liability Act (as amended
by the Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.;
(2) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq.; (3) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.;
(4) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (5) the Clean
Water Act, 33 U.S.C. § 1251 et seq.; (6) the Clean Air Act, 42 U.S.C. § 1857 et
seq.; and (7) all laws of the State of South Carolina that are based on, or
substantially similar to, the federal statutes listed in clauses (1) through (6)
of this sentence.


(x)        Except for the Supply Agreements and the Timber Cutting Agreements:
(A) no third party has any rights to enter upon the Property to harvest and
remove any timber therefrom; and (B) no timber or trees have been removed or
harvested from the Property or affected by any Casualty causing damage in excess
of the Threshold Amount since January 18, 2016 (the “Inventory Date”). For
purposes of this Agreement, “Casualty” shall mean any physical damage to or loss
of the timber on any portion of the Property by fire, earthquake, flood,
insects, disease or other calamity, or as a result of timber trespass or
unauthorized harvest.


(xi)        except for the Unrecorded Encumbrances, the Supply Agreements, and
the Timber Cutting Agreements, to Seller’s actual knowledge, there are no
unrecorded contracts, leases, or other agreements that affect the ownership, use
or operation of the Property and that would be binding on Purchaser after the
Closing Date.


(xii)        Seller has not engaged in active mining operations conducted on the
Property during the past ten (10) years, and Seller has no actual knowledge of
any proposed mineral activity on the Property.


(xiii)    The Supply Agreements encumber only the Property and the TP Property
(as hereinafter defined).


(xiv)    FIATP SSF Parent LLC, a Delaware limited liability company (“FIATP SSF
Parent”), has the right to fifty percent (50%) or more of the profits of Seller
or the right in the event of dissolution to fifty percent (50%) or more of the
assets of the Seller, and FIA Timber Partners Special Situation Fund, L.P., a
Delaware limited partnership (“FIA SS Fund”), has the right to fifty percent
(50%) or more of the profits of FIATP SSF Parent or the right in the event of
dissolution to fifty percent (50%) or more of the assets of FIATP SSF Parent,
and no single person or entity or group of affiliated persons or entities has
either the right to fifty percent (50%) or more of the profits of FIA SS Fund or
the right in the event of dissolution to fifty percent (50%) or more of the
assets of FIA SS Fund.




11
SGR/13818384.2

--------------------------------------------------------------------------------




(b)    References to the “best of Seller’s knowledge” and/or “Seller’s actual
knowledge” shall refer only to the actual current, combined knowledge, without
additional specific investigation, of Jon E. Sokol and Charles L. VanOver, and
shall not be construed, by imputation or otherwise, to refer to any other
officer, agent, manager, representative, advisor, or employee of Seller or any
affiliate thereof or to impose upon such designated employee any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.


(c)    Purchaser hereby warrants and represents to Seller that Purchaser has the
full right, power and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Purchaser in connection with the execution
and delivery of this Agreement or the performance hereof by Purchaser.


(d)    This paragraph 9 shall survive Closing for a period of one (1) year after
the Closing Date (the “Survival Period”). No claim for a breach of any Seller
representation or warranty, or the failure or default of a covenant or agreement
of Seller that survives Closing, shall be actionable or payable unless written
notice containing a description of the specific nature of such breach shall have
been delivered by Purchaser to Seller prior to the expiration of said Survival
Period. The maximum amount that Purchaser shall be entitled to collect from
Seller in connection with all suits, litigation or administrative proceedings
resulting from all breaches by Seller of any Seller Representations or any
covenants of Seller shall in no event exceed five percent (5%) of the Purchase
Price in the aggregate; provided, however, the limitation on Seller’s liability
for breach of warranty shall not apply to the representation and warranty in
9(a)(xiv) above.


10.    Brokerage Commission. Seller and Purchaser warrant each to the other that
they have not dealt with any real estate broker or salesperson with regards to
this transaction. Seller shall indemnify and hold Purchaser harmless from all
claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees and court costs actually incurred) which Purchaser
may incur on account of any claim which may be asserted against Purchaser,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Seller.
Purchaser shall indemnify and hold Seller harmless from all claims, losses,
liabilities and expenses (including but not limited to reasonable attorneys’
fees and court costs actually incurred) which Seller may incur on account of any
claim which may be asserted against Seller, whether or not meritorious, by any
broker or other person on the basis of any agreements made or alleged to have
been made by or on behalf of Purchaser. This paragraph 10 shall survive the
Closing or any termination, cancellation or expiration of this Agreement.


11.    Income; Taxes; Expenses.


(a)    All rent and other income and all expenses relating to the Property shall
be prorated as of the date of Closing. If the actual rent and other income and
all expenses relating to the Property is not known as of the date of Closing,
then within thirty (30) days after Closing, Seller and Purchaser shall reconcile
such actual rent and other income and all expenses with the prorations done at
Closing. This obligation shall survive the Closing.




12
SGR/13818384.2

--------------------------------------------------------------------------------




(b)    All ad valorem real property taxes and special assessments for the year
2016 shall be prorated as of the Closing Date. If actual tax bills for the year
of Closing are not available, said taxes shall be prorated based on tax bills
for the previous calendar year and the parties hereto agree to cause a
reproration of said taxes upon the receipt of tax bills for the year of Closing.
This obligation to reprorate shall survive the Closing of the purchase and sale
contemplated hereby. If the Property is not designated a separate tax parcel,
said taxes shall be adjusted to an amount bearing the same relationship to the
total tax bill which the acreage contained within the Property bears to the
acreage contained within the property included within said tax bill. Any
payments and amounts due, payable or paid to or collected by Seller pursuant to
such Unrecorded Encumbrances, shall be prorated as of the Closing Date.


(c)    Purchaser and Seller shall each pay one-half of all transfer taxes,
documentary stamp taxes and other taxes, fees, costs and expenses in connection
with the sale of the Property and the recordation of the Deed.


(d)    Seller shall pay any and all fees, costs and expenses for title searches
and examinations and other title-related charges and all title insurance
premiums in connection with obtaining the Title Commitment. Purchaser shall pay
all title insurance premiums for the issuance of Purchaser’s title insurance
policy.


(e)    Each party shall pay its respective costs and expenses of legal
representation.


(f)    Purchaser shall be solely responsible and liable for any deferred,
rollback, recapture or other tax or assessment (“Rollback Taxes”) imposed or
charged with respect to the Property or any part thereof for or relating to any
periods prior to or subsequent to the Closing based on any change of use of the
Property by Purchaser. Seller shall be responsible for any Rollback Taxes due
based upon the actions of Seller, including but not limited to the sale of the
Property to Purchaser. The provisions of this subparagraph (f) shall survive the
Closing.


12.    Earnest Money; Default; Remedies.


(a)    If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Purchaser under this Agreement, then Seller
shall have the right, as its sole and exclusive remedy, to require Escrow Agent
to pay the Earnest Money to Seller as full liquidated damages and not as a
penalty (the parties hereto acknowledging that Seller’s damages as a result of
such default are not capable of exact ascertainment and that said liquidated
damages are fair and reasonable).


(b)    If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Seller under this Agreement, then Purchaser
, as its sole and exclusive remedy, shall have the right either (i) to terminate
this Agreement, whereupon Escrow Agent will return the Earnest Money to
Purchaser, and the parties hereto will have no further rights or obligations
hereunder (except as otherwise expressly provided herein), (ii) to waive any
such default and proceed to Closing, (iii) to seek specific performance of this
Agreement, or (iv) if specific performance is not available to Purchaser,
Purchaser shall be permitted entitled to reimbursement


13
SGR/13818384.2

--------------------------------------------------------------------------------




of up to, but not to exceed, $100,000, of its reasonable third party cost and
expenses incurred in connection with this Agreement.


(c)    Simultaneously herewith, Purchaser and FIATP Timber LLC are entering into
that certain Purchase and Sale Agreement (“TP PSA”) for the purchase and sale of
approximately 30,060 acres of timberlands in South Carolina (the “TP Property”).
Seller’s obligation to close the purchase and sale pursuant hereto shall be
conditioned upon Purchaser’s closing of the TP PSA. If the TP PSA is terminated
for any reason other than due to a default of the purchaser thereunder, then
this Agreement will automatically terminate, Escrow Agent shall deliver the
Earnest Money to Purchaser, and neither party will have any further rights,
duties or obligations hereunder other than those which expressly survive a
termination hereof. If the TP PSA is terminated due to a default of the
purchaser thereunder, then Seller shall have the right to terminate this
Agreement whereupon Escrow Agent shall pay the Earnest Money to Seller as full
liquidated damages and not as a penalty (the parties hereto acknowledging that
Seller's damages as a result of such default are not capable of exact
ascertainment and that said liquidated damages are fair and reasonable).


(d)    The duties of Escrow Agent shall be as follows:


(i)         During the term of this Agreement, Escrow Agent shall hold and
deliver the Earnest Money in accordance with the terms and provisions of this
Agreement.


(ii)         If this Agreement shall be terminated by the mutual written
agreement of Seller and Purchaser, or if Escrow Agent shall be unable to
determine at any time to whom the Earnest Money should be delivered, or if a
dispute shall develop between Seller and Purchaser concerning to whom the
Earnest Money should be delivered, then in any such event, Escrow Agent may
request joint written instructions from Seller and Purchaser and shall deliver
the Earnest Money in accordance with such joint written instructions. In the
event that such written instructions shall not be received by Escrow Agent
within ten (10) days after Escrow Agent has served a written request for
instructions upon Seller and Purchaser, Escrow Agent shall have the right to pay
the Earnest Money into a court of competent jurisdiction and interplead Seller
and Purchaser in respect thereof, and thereafter Escrow Agent shall be
discharged of any obligations in connection with this Agreement.


(iii)         If costs or expenses are incurred by Escrow Agent because of
litigation or a dispute between Seller and Purchaser arising out of the holding
of the Earnest Money in escrow, Seller and Purchaser shall each pay Escrow Agent
one-half of such costs and expenses. Except for such costs and expenses, no fee
or charge shall be due or payable to Escrow Agent for its services as escrow
holder.


(iv)         By joining herein, Escrow Agent undertakes only to perform the
duties and obligations imposed upon it under the terms of this Agreement and
expressly does not undertake to perform any of the other covenants, terms and
provisions incumbent upon Seller and Purchaser hereunder.


14
SGR/13818384.2

--------------------------------------------------------------------------------






(v)         Purchaser and Seller hereby agree and acknowledge that Escrow Agent
assumes no liability in connection herewith except for any loss, costs or damage
arising out of Escrow Agent’s own gross negligence or willful misconduct; that
Escrow Agent shall not be liable or responsible for any loss occurring which
arises from bank failure or error, insolvency or suspension, or a situation or
event which falls under the Federal Deposit Insurance Corporation (FDIC)
coverage (Seller and Purchaser are aware that FDIC coverage applies to a maximum
amount of $250,000 per depositor, as may be modified by the FDIC from time to
time); and that Escrow Agent may seek advice from its own counsel and shall be
fully protected in any action taken by it or omitted to be taken by it in good
faith in accordance with the opinion of its counsel.


13.    Assignment. Except as otherwise expressly permitted in this Agreement,
neither party hereto shall assign its rights or obligations hereunder, in whole
or in part, without the prior written consent of the other party, which written
consent will not be unreasonably withheld of delayed. Notwithstanding the
foregoing, (a) Purchaser shall have the right to assign its rights and
obligations under this Agreement in whole or in part to any affiliate or
affiliates of Purchaser, provided that Purchaser shall remain liable for all
obligations under this Agreement; and (b) Purchaser may assign this Agreement at
the Closing, but not earlier, to any institutional lender or lenders as security
for obligations to such lender or lenders in respect of financing arrangements
of Purchaser or any affiliates thereof with such lender or lenders.


14.    No Waiver. No action or failure to act by any party hereto shall
constitute a waiver of any right or duty afforded to such party under this
Agreement, nor shall any such action or failure to act constitute an approval of
or acquiescence in any breach of this Agreement except as may be specifically
agreed in writing.


15.    Governing Law. This Agreement shall be governed by the laws of the State
of South Carolina.


16.    Notice. Any and all notices, elections and communications required or
permitted by this Agreement shall be made or given in writing and shall be
delivered in person or sent by postage, pre-paid, United States Mail, certified
or registered, return receipt requested, or by a recognized overnight courier
such as FedEx or UPS, or by facsimile or e-mail, to the other parties at the
addresses set forth below, or such other address as may be furnished by notice
in accordance with this paragraph. The date of notice given by personal delivery
shall be the date of such delivery. The effective date of notice by mail,
facsimile, email or overnight courier shall be the date such notice is mailed,
faxed, emailed or deposited with such overnight courier. In the event that the
last day for giving notice hereunder or for the performance of any obligation
hereunder, including closing, falls upon a Saturday, Sunday or a legal holiday,
the last day for said notice or performance shall be deemed to be the next day
which is neither a Saturday, Sunday nor a legal holiday.




15
SGR/13818384.2

--------------------------------------------------------------------------------




Seller:    FIATP SSF TIMBER LLC
c/o Forest Investment Associates L.P.
15 Piedmont Center
Suite 1250
Atlanta, Georgia 30305
Attention: Charles L. VanOver
Facsimile No.: (404) 261-9574
Email: cvanover@forestinvest.com


with a copy to:     Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Suite 2300
Atlanta, Georgia 30309-3996
Attention: Kevin Thomas, Esq.
Facsimile No.: (404) 853-8806
Email: kevin.thomas@sutherland.com


Purchaser:    c/o CatchMark Timber Trust
Five Concourse Parkway
Suite 2325
Atlanta, Georgia 30328
Attention: John D. Capriotti
Facsimile No.: (770) 243-8172
Email: john.capriotti@catchmark.com


with a copy to:    Smith, Gambrell & Russell, LLP
Suite 3100, Promenade II
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attention: Mark G. Pottorff
Facsimile: (404) 685-6897
Email: mpottorff@sgrlaw.com


Escrow Agent:    First American Title Insurance Company
6 Concourse Parkway
Suite 2000
Atlanta, Georgia 30328
Attention: Kevin Wood
Phone: (770) 390-6533
Fax: (866) 735-3071
Email: kwwood@firstam.com




17.    Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and cannot be amended
or supplemented except by a written agreement signed by all parties.


16
SGR/13818384.2

--------------------------------------------------------------------------------






18.    Captions. The captions of paragraphs in this Agreement are for
convenience and reference only and are not part of the substance hereof.


19.    Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by the laws of the State of South
Carolina.


20.    Counterparts. This Agreement may be executed in multiple counterparts
which shall be construed together as one instrument. This Agreement, including
any amendments thereto, may be executed and delivered by facsimile transmission,
with the intention that such facsimile signature and delivery shall have the
same effect as an original signature and actual delivery.


21.    Binding Effect. This Agreement shall bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.


22.    Time; Business Day.


(a)    Time is of the essence of this Agreement.


(b)    As used in this Agreement, the term “business day” shall mean any day
that is not a Saturday, a Sunday, a legal holiday in the United States of
America, or a legal holiday in the State of Georgia.


23.    Resolution of Disputes. In the event that any provision of this Agreement
refers to this Section 23 for a determination of the amount of any change in the
value of the Property or the fair market value of any portion(s) of the Property
or the timber on the Property, Seller and Purchaser will promptly make a good
faith attempt to mutually agree upon such fair market value. In the event Seller
and Purchaser are unable to so agree within five (5) days after notice of the
event or circumstance necessitating the need for such determination from either
party to the other party, Seller and Purchaser will each promptly appoint an
independent forestry consultant, each of which may be a consultant previously
engaged by the appointing party with respect to the Property, and such two
consultants will in turn promptly select a third independent forestry consultant
(which third consultant may not be a consultant previously engaged by either
party) to act with them in a panel to determine the appropriate fair market
valuation. The panel of consultants will reach a binding decision within thirty
(30) days of the selection of the third consultant, and the decision of the
panel of consultants as to the fair market valuation in dispute will be final.
Seller shall pay the cost of its appointed consultant; Purchaser shall pay the
cost of its appointed consultant; and Seller and Purchaser shall each pay
one-half (1/2) of the cost of the third consultant. The Closing Date shall be
extended to the extent necessary for such consultants to reach such decision.


17
SGR/13818384.2

--------------------------------------------------------------------------------






24.    Public Announcements. Seller and Purchaser hereby agree that, except as
required by applicable laws or any applicable stock exchange rules, all press
releases and other public announcements with respect to the transactions
contemplated by this Agreement, including the time, form and content of such
release or announcement, shall be made only with the mutual written agreement of
Purchaser and Seller; provided, however, that any disclosure required to be made
under applicable law may be made only if a party required to make such
disclosure has determined in good faith that it is necessary to do so and has
used reasonable efforts, prior to the issuance of the disclosure, to provide the
other party with a copy of the proposed disclosure and to discuss the proposed
disclosure with the other party. The foregoing obligations shall survive any
termination, cancellation or expiration of this Agreement or the Closing of the
purchase and sale contemplated hereby.


25.    Patriot Act Compliance. Purchaser represents that neither Purchaser nor
any of Purchaser’s affiliates, nor any of their respective partners, or members,
and none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not attempt to assign this contract to, contract with or otherwise engage
in any dealings or transactions or be otherwise associated with such persons or
entities. Any assignee of this contract is deemed to make this representation
upon acceptance of an assignment of this contract. Purchaser’s primary address
is as set forth in the notice section of this Agreement. Purchaser hereby
covenants and agrees that if Purchaser obtains knowledge that Purchaser or any
owner of any controlling interest in Purchaser becomes listed on the foregoing
or is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser will immediately
notify Seller in writing, and in such event, Seller will have the right to
terminate this Agreement without penalty or liability to Seller immediately upon
delivery of written notice thereof to Purchaser, in which event the Earnest
Money will be returned to Purchaser and neither party will have any further
rights or obligations under this Agreement, except for such as specifically
survive termination.


26.    Effective Date. The “Effective Date” of this Agreement will be the date
the later of Seller and Purchaser has executed this Agreement, as indicated on
the signature page(s) below.


27.    Incorporation of Exhibits. All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.


28.    As Is.    PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 9 OR IN ANY DOCUMENT DELIVERED AT CLOSING: (I)
NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING
MADE BY OR ON BEHALF OF SELLER OR ANY OTHER PERSON, INCLUDING WITH RESPECT TO
THE CONDITION


18
SGR/13818384.2

--------------------------------------------------------------------------------




OR VALUE OF THE PROPERTY, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES
RELATING TO THE PROPERTY, EITHER EXPRESS OR IMPLIED, INCLUDING MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND SUITABILITY FOR ITS INTENDED USE, (II) IN
ENTERING INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED ON AND DOES NOT RELY ON
ANY SUCH REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON, AND (III) PURCHASER SHALL ACQUIRE THE PROPERTY IN
“AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING DATE, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.


29.    Property Data and Materials; Confidentiality Agreement. Purchaser
acknowledges that, except as may otherwise be provided in Section 9, any
information or materials provided or made available to Purchaser or its
representatives in hard copy, by facsimile or electronic transmission or via the
online data room managed by Forest Investment Associates, including, without
limitation, any cost or other estimates, projections, acreage, and timber
information, environmental reports, title commitments, and other title policies,
are not and shall not be deemed representations or warranties by or on behalf of
Seller. Purchaser acknowledges and agrees that Purchaser is and will remain,
until the Closing, subject to and bound by all of the prohibitions,
requirements, restrictions and other provisions of that certain Confidentiality
Agreement, by and between Forest Investment Associates L.P. and Purchaser, and
reaffirms all of its obligations and liabilities thereunder. This Section 29
shall survive any termination, cancellation or expiration of this Agreement or
the Closing of the purchase and sale contemplated hereby.


30.    No Survival. Except as may otherwise expressly be provided herein, the
provisions of this Agreement shall not survive the Closing of the purchase and
sale contemplated hereby and shall be merged into the delivery of the Deed and
other documents and the payment of all monies pursuant hereto.


31.     No Solicitation. Seller agrees that it shall not after the Effective
Date, directly or indirectly, through any officer, director, employee, agent or
otherwise, (a) solicit, initiate or encourage submission of proposals, offers or
expressions of interest from any person or entity relating to any acquisition or
purchase of all or a portion of the Property (any of the foregoing proposals,
offers or expressions of interest being referred to herein as an “Acquisition
Proposal”), or (b) participate in any negotiations or discussions regarding, or
furnish to any person any nonpublic information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any Acquisition Proposal.


32.    Conditions.
(a)    Unless waived by Purchaser, the obligations of Purchaser under this
Agreement are expressly made subject to the fulfillment in all respects of the
following conditions precedent:


(i)        the truth and accuracy in all material respects as of the date of
Closing of each and every warranty and representation herein made by Seller; and


19
SGR/13818384.2

--------------------------------------------------------------------------------






(ii)        Seller’s timely performance of and compliance in all material
respects with each and every term, condition, agreement, restriction and
obligation to be performed and complied with by Seller under this Agreement.




In the event any of the above conditions is not satisfied on or before the
Closing, Purchaser will have the right, exercisable at Purchaser’s sole
election, to exercise the remedies described in Section 12(b).
(b)    Unless waived by Seller, the obligations of Seller under this Agreement
are expressly made subject to the fulfillment in all respects of the following
conditions precedent:


(i)        the truth and accuracy in all material respects as of the date of
Closing of each and every warranty and representation herein made by Purchaser;
and


(ii)        Purchaser’s timely performance of and compliance in all material
respects with each and every term, condition, agreement, restriction and
obligation to be performed and complied with by Purchaser under this Agreement.


In the event any of the above conditions is not satisfied on or before the
Closing, Seller will have the right, exercisable at Seller’s sole election, to
exercise the remedies described in Section 12(a).


33.    Harvest Credit. Within ten (10) business days after the Effective Date,
Seller shall provide to Purchaser an updated report of all harvesting conducted,
and all harvesting remaining to be conducted, pursuant to the Timber Cutting
Agreements. The parties agree that timber cutting operations under the Timber
Cutting Agreements shall proceed as normal during the term of this Agreement,
and that Purchaser shall receive a credit against the Purchase Price at Closing
equal to Seller’s net proceeds received from Timber Cutting Agreements for the
period after the Inventory Date. Within thirty (30) days after Closing, Seller
shall provide to Purchaser and updated report of all harvesting conducted
pursuant to the Timber Cutting Agreements, and at such time Seller shall also
deliver to Purchaser any additional net proceeds received from Timber Cutting
Agreements for the period after the Inventory Date not credited to Purchaser at
Closing.


34.    Deleted Parcels. If any portion of the Property is to be excluded from
the transaction pursuant to Section 7 above or as provided elsewhere in this
Agreement (a “Deleted Parcel”) and such Deleted Parcel comprises less than all
of a discrete parcel of land with an adequate, insurable legal description,
Seller shall determine (subject to Purchaser’s right of reasonable approval as
to shape or configuration) the exact boundaries and dimensions of the portion of
the Property to be retained by Seller (provided that any such Deleted Parcel
shall have a minimum size of the lesser of (i) forty (40) acres, and (ii) the
entire such discrete parcel, and in any event the size and dimensions of such
Deleted Parcel shall be configured as to produce a marketable parcel), and if
necessary, Seller shall make arrangements to have said portion of the Property
surveyed by a surveyor licensed to practice in South Carolina in order to
produce an insurable legal description


20
SGR/13818384.2

--------------------------------------------------------------------------------




for said retained parcel. Seller and Purchaser shall each pay one-half of all
costs of any surveys so obtained. Seller shall also obtain any and all
subdivision approvals required for Seller’s retention of the Deleted Parcels.
Purchaser agrees to grant without cost to Seller easements over and across any
portion of the Property acquired by Purchaser upon reasonable terms and over
reasonable routes as may be necessary for Seller’s vehicular and pedestrian
access to as well as utilities serving any Deleted Parcels, and Seller agrees to
grant to Purchaser without cost easements over and across the Deleted Parcels
(and any other portion of the Property retained by Seller) upon reasonable terms
and over reasonable routes as may be necessary for Purchaser’s vehicular and
pedestrian access to as well as utilities serving the Property. Seller shall
cause all Deleted Parcels to be released from the Supply Agreements at or prior
to Closing.








[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
35.    





IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto the day and year first above written.


Date of Seller’s Execution:


________________________




 
SELLER:


FIATP SSF TIMBER LLC, a Delaware limited liability company




By:                
Name:                
Title:                


 
 
 
Date of Purchaser’s Execution:


________________________




 
PURCHASER:


CATCHMARK TIMBER TRUST, INC., a
Maryland corporation




By:                
Name:                
Title:                











SIGNATURES CONTINUED ON FOLLOWING PAGE


Escrow Agent executes this Agreement for the purpose of acknowledging and
agreeing to perform its duties as Escrow Agent hereunder.


 
 


ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY






By:               


 
 
 





SIGNATURES CONTINUED ON FOLLOWING PAGE
Broad Arrow executes this Agreement for the purpose of acknowledging and
agreeing to perform its obligations pursuant to Section 5(f) hereof.


 
 


BROAD ARROW:


BROAD ARROW TIMBER COMPANY LLC, a Delaware limited liability company






By:               
Name:               
Title:               


 
 
 








Schedule of Exhibits


Exhibit A     -     Property Descriptions and Maps
Exhibit B    -    Form of Deed
Exhibit C    -    Permitted Encumbrances
Exhibit D    -    Schedule of Unrecorded Encumbrances
Exhibit E    -    Timber Cutting Agreements
Exhibit F    -    Owner’s Affidavit
Exhibit G    -    Form of Assignment of Unrecorded Encumbrances
Exhibit H    -    Form of Estoppel and Recognition Agreement




Schedule 7    -    Schedule 7 Property







EXHIBIT A


Property Descriptions and Maps





EXHIBIT B


Form of Deed
[Note: Subject to title company approval]


Prepared by and
after recording return to:


Robert H. Mozingo, Esquire
Nexsen Pruet, LLC
205 King Street, Suite 400
Charleston, SC 29401




TMS #:                




SPECIAL WARRANTY DEED
(_________ County, SC)


STATE OF SOUTH CAROLINA    


COUNTY OF UNION        


THIS INDENTURE, made as of the ____ day of __________, 2016, between FIATP SSF
TIMBER LLC, a Delaware limited liability company, c/o Forest Investment
Associates, L.P., 15 Piedmont Center, Suite 1250, Atlanta, Georgia 30305
(“Grantor”), and [CATCHMARK ENTITY], a _______________________, c/o CatchMark
Timber Trust, Inc., 5 Concourse Parkway, Suite 2325, Atlanta, Georgia 30328
(“Grantee”).


WITNESSETH, that the Grantor, for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) and other good and valuable consideration, in hand paid
at and before the sealing and delivery of these presents, the receipt of which
is hereby acknowledged, has GRANTED, SOLD and CONVEYED, and by these presents
does hereby GRANT, SELL and CONVEY unto the Grantee that certain real property
located in __________ County, South Carolina, more particularly described on
Exhibit “A” attached hereto and made a part hereof, TOGETHER WITH (i) all
standing trees or timber located thereon, (ii) any improvements thereon, (iii)
all right, title and interest in and to all gas, oil, minerals, coal, sand,
gravel and all other substances or minerals of any kind or character underlying
or relating to such property to the extent not retained by, or conveyed out by,
Grantor’s predecessors in title, and (iv) all other privileges, appurtenances,
easements and other rights appertaining to such property (collectively, the
“Property”).


The Property is being conveyed subject to the matters set forth on Exhibit “B”
attached hereto and made a part hereof (the “Permitted Encumbrances”), reference
to which shall not serve to reimpose the same.


TO HAVE AND TO HOLD the Property, together with any and all rights and
appurtenances thereto in anywise belonging to Grantor, unto Grantee, its
successors and assigns, FOREVER, and Grantor does hereby bind itself and its
successors and assigns to WARRANT AND FOREVER DEFEND all and singular the
Property unto Grantee, its successors and assigns, against every person
whosoever lawfully claiming or to claim the same or any part thereof, by,
through or under Grantor, but not otherwise, subject to the Permitted
Encumbrances.


[Add Derivation Clause]






[REMAINDER OF PAGE LEFT BLANK]




[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, the Grantor has signed, sealed and delivered this deed,
effective as of the day and year first written above.


GRANTOR:


FIATP TIMBER SSF LLC, a Delaware limited
liability company




By: ______________________(SEAL)
Name: _________________________
Its: ____________________________


Signed and Delivered                
in the Presence of    
                    
Print Name: ____________________




                    
Print Name: ____________________








[NOTARY ACKNOWLEDGMENT ON NEXT PAGE]






STATE OF _____________________    )
)    ACKNOWLEDGEMENT
COUNTY OF ___________________    )


I, _______________________________, a Notary Public in and for said County and
State, hereby certify that _____________________________, whose name as the
__________________________ of Grantor, is signed to the foregoing instrument and
who is known to me, acknowledged before me on this day that, being informed of
the contents of the instrument, s/he, as such officer and with full authority,
executed the same voluntarily (on the day the same bears date) on behalf of such
limited liability company for and as the act of such limited liability company.
Given under my hand and official seal on the _____ day of __________, 2016.
    
Notary Public
My commission expires:             
(affix notary seal)
Exhibit A to Deed


Legal Description


[To be attached]






Exhibit B to Deed


Permitted Encumbrances


[Insert final list at Closing from PSA]











EXHIBIT C


Permitted Encumbrances




1.
Ad valorem taxes not yet due and payable.



2.
All previous reservations, exceptions and conveyances of record by Seller’s
predecessors in title of oil, gas, associated hydrocarbons, minerals and mineral
substances, and royalty and other minerals rights and interests.



3.
All matters that would be revealed by a current and accurate survey or
inspection of the Property.



4.
Existing zoning and land use restrictions.



5.
Rights of parties in possession pursuant to the Unrecorded Encumbrances.



6.
The Pulpwood Supply Agreement, the Pulpwood Support Agreement, and the Stumpage
Agreement



7.
Riparian rights of others in and to any creeks, rivers, lakes or streams located
on or adjoining the Property.



i.
All matters and exceptions to title set forth in Seller’s vesting deed for the
Property.

ii.
Access or lack of legal access to the Property.

8.
Existing road rights of way and the right of the public to use such roads.



9.
Existing railroad rights of way and easements.



10.
Existing utility easements and rights of way.



11.
All other matters appearing of record which do not materially and adversely
affect the use of the Property as commercial timberlands.



12.
The Timber Cutting Agreements.



13.
[List specific exceptions listed in Purchaser’s final marked title commitment].








EXHIBIT D


Schedule of Unrecorded Encumbrances


Hunting Licenses


COUNTY
TRACT NAME
LICENSEE
 
 
 
Orangeburg
Branchville South
North Edisto Hunt Club
Orangeburg
Branchville North
North Edisto Hunt Club
Bamberg
Rivers Bridge South
Still Hunt Club
Bamberg
Rivers Bridge West
Still Hunt Club
Lexington
Justice
Henzler Hunt Club
Bamberg
Govan
Zorn Hunt Club
Orangeburg
Branchville South
Oxbow Hunting Club
Lexington
Lawson
Whitetail Hunt Club
Lexington
Branham Branch
Whitetail Hunt Club
Lexington
Sharpes Hill
Wilbur Hunt Club
Orangeburg
Willow Swamp
Swamp Water Hunt Club
Lexington
Cliff
Spires Hunt Club
Lexington
Calvery Church
Wise Hunt Club
Bamberg
Rivers Bridge East
Savannah Creek Hunt Club
Calhoun
Ott Sisters
Whip-O-Wil Hunt Club
Bamberg
Hudson Collier
Tony Hill Hunt Club
Bamberg
Burnside
Sandifer Hunt Club
Bamberg
Jolly West
River Hunt Club
Bamberg
Jolly East
River Hunt Club
Orangeburg
Widener
David Eidson Hunt Club
Bamberg
Wichman Cone West
Midway Hunt Club
Bamberg
Wichman Cone East
Midway Hunt Club
Bamberg
Little Salkehatchie
Flatwoods Hunt Club
Calhoun
Hwy 135
Spring Branch Hunt Club
Calhoun
Horse Neck
Spring Branch Hunt Club
Calhoun
Catalina
Spring Branch Hunt Club
Bamberg
Capernaum
Southern Pines Hunt Club
Orangeburg
Hwy 172
Lucas Hunt Club
Orangeburg
Bull Swamp
Lucas Hunt Club
Kershaw
Lloyd
Miller's Swamp Hunt Club
Richland
Murray 1
Jumping Run Hunt Club
Richland
Murray 3
Jumping Run Hunt Club
Richland
Murray 2
Jumping Run Hunt Club
Richland
McEntire
Tom's Creek Hunt Club
Richland
McEntire
Tom's Creek Hunt Club
Sumter
Bland
Summer Block Hunt Club
Sumter
Cuttino
Reed Hunt Club
Sumter
Upper East Wateree
Eastover Hunting & Fishing Club
Sumter
Lower East Wateree
Eastover Hunting & Fishing Club
Richland
McEntire
Gun Smoke Hunt Club
Richland
Murray 4
Cook's Mountain Hunt Club
Richland
Murray 9
Cook's Mountain Hunt Club
Richland
Murray 8
Cook's Mountain Hunt Club
Sumter
Petersfield
Petersfield Hunting Club
Sumter
Pocotaligo
Pine Oak Hunt Club
Richland
Mill Site # 2
Congaree Hunt Club
Richland
Mill Site
Congaree Hunt Club
Richland
Scarborough #1
Congaree Bluff Hunt Club
Richland
Scarborough #2
Congaree Bluff Hunt Club
Sumter
Goza #3
Buck Shot Hunt Club
Sumter
Goza #5
Buck Shot Hunt Club
Sumter
Goza #4
Buck Shot Hunt Club
Sumter
Goza #2
Buck Shot Hunt Club
Sumter
Goza #1
Buck Shot Hunt Club
Sumter
Upper East Wateree
Sugarberry Hunting Club
Sumter
Goza #5
Loose Knit Hunt Club




EXHIBIT E


Timber Cutting Agreements


Contract Num
County
Harvest Type
End Date
Sale Acres
Tracts
373-15-18
SUMTER
Clear Cut
7/14/2016
180
LOWER EAST WATEREE (13723010)
373-15-22
RICHLAND
Plantation row thinnin
10/2/2016
157
MURRAY #9 (13722560)
373-15-23
RICHLAND
Plantation row thinnin
10/6/2016
70
MURRAY #8 (13722550)
373-15-24
RICHLAND
Plantation row thinnin
10/8/2016
92
MURRAY #1 (13722480)
373-15-27
SUMTER
Clear Cut
12/10/2016
43.4
GOZA #1 (13722900)
373-16-2
RICHLAND
Select Thinning (i.e. c
1/12/2017
33.71
SCARBOROUGH #2 (13722590)






EXHIBIT F


Form Owner’s Affidavit


AFFIDAVIT AS TO LIENS AND POSSESSION






Personally appeared before me, the undersigned officer, ____________________,
who, being first duly sworn, deposes and says on oath to the best of his actual
knowledge, without independent investigation or inquiry, as follows:


1.    That he is the ________________ of __________________, a Delaware limited
liability company ("Seller") and is duly authorized to make and give this
Affidavit for and on behalf of Seller.


2.    That Seller is the owner of those certain tracts or parcels of real
property located in
_________________________________________ Counties, South Carolina, being more
particularly described on Exhibit A attached hereto and incorporated herein by
reference, subject to the matters set forth on Exhibit B attached hereto and
incorporated herein by reference (the "Property").


3.    Seller is lawfully seized and possessed of the Property and has a good
right to convey it, that there are no unrecorded easements, leases or agreements
affecting the Property except as set forth on Exhibit B attached hereto, and
that there are no rights or claims of parties in possession, except as set forth
on Exhibit B attached hereto.


4.    There are no pending suits, proceedings, judgments, bankruptcies or
executions against Seller which might affect the Property, except as set forth
on Exhibit B attached hereto and that there are no liens or claims thereof,
inchoate or otherwise, by laborers, materialmen, or others for improvements on
the Property which might affect the Property.


5.    No work, improvements or repairs have been made on the Property during the
125 days immediately preceding this date for which full payment has not been
made, that there are no outstanding bills for labor and materials used in making
improvements or repairs on the Property, or for services of architects,
surveyors or engineers in connection therewith which have not been fully paid
and there are no outstanding contracts for the making of improvements or repairs
on the Property or on any property of which all or any portion of the Property
is a part.


6.    Seller has received no notice of any default under any conditions,
covenants or restrictions which affect the Property.


Sworn to and subscribed before
                ______________________________(SEAL)
me this _____ day of __________, 2016.              




___________________________
Notary Public


My Commission Expires:


[Notary Seal]
EXHIBIT A


[To be inserted]


EXHIBIT B


1.
Ad valorem taxes not yet due and payable.



2.
All previous reservations, exceptions and conveyances of record by Seller’s
predecessors in title of oil, gas, associated hydrocarbons, minerals and mineral
substances, and royalty and other minerals rights and interests.



3.
All matters that would be revealed by a current and accurate survey or
inspection of the Property.



4.
Existing zoning and land use restrictions.



5.
Rights of parties in possession pursuant to the Unrecorded Encumbrances.



6.
The Pulpwood Supply Agreement, the Pulpwood Support Agreement, and the Stumpage
Agreement



7.
Riparian rights of others in and to any creeks, rivers, lakes or streams located
on or adjoining the Property.



i.
All matters and exceptions to title set forth in Seller’s vesting deed for the
Property.

ii.
Access or lack of legal access to the Property.

8.
Existing road rights of way and the right of the public to use such roads.



9.
Existing railroad rights of way and easements.



10.
Existing utility easements and rights of way.



11.
All other matters appearing of record which do not materially and adversely
affect the use of the Property as commercial timberlands.



12.
The Timber Cutting Agreements.



13.
[List specific exceptions listed in Purchaser’s final marked title commitment].






EXHIBIT G


Form Assignment of Unrecorded Encumbrances


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made effective as of
the _____ day of ________________, 2016, by ___________________________, a
Delaware limited liability company ("Assignor"), and
______________________________, a _________________
(“Assignee”).




A.
Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated _____________________ (“Agreement”), pursuant to which Assignee agreed to
purchase from Assignor certain property located in ______________________
Counties, South Carolina (the “Property”).



B.
Pursuant to the terms of the Agreement, Assignor desires to transfer to Assignee
all of the rights, title and interest of Assignor in and to those leases,
permits and unrecorded agreements set forth on Exhibit A attached hereto (the
“Unrecorded Agreements”).



NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the parties agree as follows:


i.
Assignment and Assumption. Subject to the terms of the Agreement, Assignor
hereby sells, assigns, conveys, transfers and delivers unto Assignee, and
Assignee assumes from Assignor, all of Assignor’s rights, title, interests and
obligations in and to the Unrecorded Agreements. Assignee hereby accepts the
assignment and agrees to faithfully perform all covenants, stipulations,
agreements and obligations of Assignor under the Unrecorded Agreements.



ii.
Indemnification. Assignor agrees to indemnify, defend and hold Assignee harmless
from and against any and all claims, damages, costs, expenses and liabilities
(including, without being limited to, reasonable attorneys’ fees) of whatever
kind or nature with respect to any claim, liability or obligation of the lessor
thereunder accruing under the Unrecorded Agreements, to the extent such
Unrecorded Agreements affect the Property, prior to the date hereof. Assignee
agrees to indemnify, defend and hold Assignor harmless from and against any and
all claims, damages, costs, expenses and liabilities (including, without being
limited to, reasonable attorneys’ fees) of whatever kind or nature with respect
to any claim, liability or obligation of the lessor thereunder accruing under
the Unrecorded Agreements, to the extent such Unrecorded Agreements affect the
Property, from and after the date hereof.



iii.
Severability. If any provision of this Assignment shall be held to be invalid or
unenforceable, then the validity and enforceability of the remaining provisions
shall not be affected thereby.



iv.
    Binding Effect. This Assignment shall be binding upon the parties hereto and
their respective successors and assigns and shall run with the title to the
Property.



v.
Counterparts. This Assignment may be signed in one or more counterparts which,
together, shall constitute one agreement.



6.    Governing Law. This Agreement shall be governed by and construed under the
laws of the State of South Carolina without regard to conflicts-of-law
principles that would require the application of any other law.














[signatures begin on the following page]


IN WITNESS WHEREOF, this Assignment is entered into by the undersigned parties
effective as of the date first above written.




Assignor:


___________________________, a Delaware limited liability company


By:________________________________
Name:______________________________
Title:_______________________________


                    
































[signatures continue on the following page]






Assignee:
                        


By:________________________________
Name:______________________________
Title:_______________________________












EXHIBIT A




[List of Unrecorded Agreements]





EXHIBIT H


Form Estoppel Agreement


ESTOPPEL AND RECOGNITION AGREEMENT




THIS ESTOPPEL AND RECOGNITION AGREEMENT (this “Agreement”) is executed as of
___________________, 2016, by INTERNATIONAL PAPER COMPANY, a New York
corporation (“IP”), FIATP Timber LLC, a Delaware limited liability company,
FIATP SSF Timber LLC, a Delaware limited liability company, FIATP SSF Parent,
LLC, a Delaware limited liability company, and FIATP Parent, LLC, a Delaware
limited liability company (collectively, the “Landowner”) to and for the benefit
of COBANK, ACB, in its capacity as the administrative agent for the Lenders (as
defined below) (in such capacity, “Administrative Agent”), and for the benefit
of CatchMark Timber Trust, Inc., its subsidiaries and affiliates (collectively,
“CatchMark”) with reference to the following recitals of fact:


A.
IP and Broad Arrow Timber Company LLC (“Supplier”) are parties to that certain
Pulpwood Supply Agreement, dated November 3, 2006 (the “Supply Agreement”),
wherein Supplier agreed to sell and IP agreed to purchase, on the terms and
conditions set forth therein, certain quantities of pine pulpwood located on
certain timberlands (the “Timberlands”) being more particularly described
therein.



B.
In support of the Supply Agreement, Supplier and Landowner have entered into
certain stumpage agreements, dated November 3, 2006 (the “Stumpage Agreements”),
granting to Supplier certain cutting rights on the Timberlands.



C.
In further support of the Supply Agreement, IP and Landowner are parties to
those certain Pulpwood Support Agreements (the “Support Agreements”) dated
November 3, 2006, pursuant to which Landowner has granted certain rights to IP
in support of the obligations of Supplier under the Supply Contract.



D.
Landowner and CatchMark are parties to those certain Purchase and Sale
Agreements dated as of April __, 2016, wherein Landowner did agree to sell the
Timberlands and assign the Stumpage Agreement, the Support Agreements and Supply
Agreement (collectively, the “Contracts”) to CatchMark, and CatchMark did agree
to purchase the Timberlands and assume the Contracts from Landowner.



E.
Pursuant to that certain Fourth Amended and Restated Credit Agreement, dated as
of December 23, 2014 (as amended, restated, or otherwise modified from time to
time, the “Credit Agreement”), various financial institutions (collectively, the
“Lenders”) and the Administrative Agent have made certain loans (collectively,
the “Loan”) to CatchMark.



NOW THEREFORE, in consideration of Ten Dollars ($10.00) and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
confirmed, the parties hereto agree and certify to and for the benefit of
Administrative Agent as follows:


i.Assignment of Contracts. To the extent that consent is required under the
Contracts, IP hereby acknowledges and consents to the following (a) the
acquisition by CatchMark of all or substantially all of the Timberlands, (b)
Supplier’s assignment of the Supply Contract to CatchMark, (c) Supplier’s
assignment of the Stumpage Agreement to __________, (d) Landowner’s assignment
of the Stumpage Agreement to CatchMark, and (e) Landowners assignment of the
Support Agreements to CatchMark, (f) CatchMark’s grant and collateral assignment
to Administrative Agent of all of its right, title and interest in and to the
Contracts as security for the payment and performance of the obligations arising
under the Loan, and (e) that Administrative Agent shall have the rights to
assert and enforce any of the rights of CatchMark in accordance with the terms
and provisions of the Contracts so collaterally assigned.


ii.Mortgage of Timberlands. IP further acknowledges that CatchMark shall
encumber all of the Timberlands and the timber growing or to be grown thereon
(the “Property”) by a Mortgage, Assignment of Leases and Rents and Security
Agreement (or such other security agreement as Administrative Agent may require)
in favor of Administrative Agent and that such encumbrance is permitted under
and subject to the terms of the Contracts.


3.    Representations Regarding Contracts. IP hereby represents to CatchMark and
Administrative Agent that (a) IP has not entered into any modification,
amendment or assignment of the Contracts which materially change the Contracts
since the date of execution, and no “Force Majeure Event”, “Change Event”, or
“Change” as defined in the Contracts has occurred with respect to the
Timberlands; (b) the only agreements or contracts currently in effect between IP
and Landowner and/or Supplier with respect to the harvest of the Timberlands are
the Contracts, and the Contracts comprise the entire agreement between the
parties thereto; (c) the Supply Agreement and the Support Agreements were duly
executed and delivered by IP and are the legal, valid and binding obligations of
IP enforceable in accordance with their terms; (d) the Contracts are in full
force and effect; (e) no default by IP exists under the Contracts and, to the
knowledge of IP, no fact or circumstance exists under the Supply Agreement
which, with the lapse of time or giving of notice or both, would constitute a
default by IP under the Contracts; (f) no default by Landowner or Supplier
exists under the Contracts and to the best of IP’s knowledge no fact or
circumstance exists under the Contracts which, with the lapse of time or giving
of notice or both, would constitute a default by Landowner or Supplier under the
Contracts; and (g) IP has not previously assigned, whether absolutely,
partially, conditionally, collaterally or otherwise or by operation of law, or
otherwise transferred its interests under the Contracts.
4.    Mortgagee Protections.
(a)IP shall provide Administrative Agent with a copy of any default notice it
provides under the Contracts concurrently with the giving of such notice. IP’s
failure to provide a copy of such notice(s) to Administrative Agent shall not
invalidate the notice sent or received; provided, however, that IP shall not be
entitled to exercise any related remedies under the Contracts nor shall
Administrative Agent’s cure period set forth in Section 4(b) commence until
Administrative Agent has been provided with a copy of the related notice.
(b)    After receipt by Administrative Agent of notice of default by IP under
the Contracts as set forth above, Administrative Agent shall have the right, in
its sole discretion and option, but not the obligation, to cure such default
within the Contract terms.
(c)    In the event of:
(i)    the institution of any foreclosure, trustee’s or power of sale or other
like proceeding with respect to the Timberlands,
(ii)    the appointment of a receiver for CatchMark or the Timberlands,
(iii)    the exercise of rights to collect rents under any of the Security
Documents,
(iv)    the recording by Administrative Agent of a deed in lieu of foreclosure
for all or any portion of the Timberlands, or
(i)    any transfer or abandonment of possession of all or any portion of the
Timberlands to Administrative Agent in connection with any proceedings affecting
CatchMark under the United States Bankruptcy Code or any other applicable law or
regulation (any such action in the preceding clauses is herein called a
“Transfer”, and Administrative Agent or any other party acquiring title to the
Timberlands in connection with a Transfer or from any party who acquired title
in such manner is herein called a “Transferee”), then the Contracts shall
continue in full force and effect, subject to the terms of this Agreement, as if
the Transferee were the original party to the Contracts, and IP shall recognize
the Transferee as CatchMark’s successor thereunder.
The Contracts shall continue in full force and effect after such Transferee
acquires title to the Timberlands upon all the terms, covenants and conditions
contained therein, including the provisions for segregating the Contracts and IP
shall render performance to Transferee under the Contracts, except that the
Transferee shall not be (1) liable for any monetary damages or defenses, or
defaults under the Contracts (except and only to the extent and for the period
that any default continues uncured after such acquisition unless such default is
impossible for Transferee to cure), resulting from any previous act or omission
by CatchMark or IP; (2) subject to any offset or defense which IP might have
against CatchMark; (3) bound by any prepayments by IP (other than prepayment
made to such Transferee); or (4) liable for any obligations pertaining to
timberlands other than the Property. If Administrative Agent or its affiliate
acquires title to the Property and thereafter sells or transfers its interest in
the Property, Administrative Agent or such affiliate shall have no obligations
under the Contracts following the sale or transfer of the Property by
Administrative Agent or such affiliate.
(d)    IP hereby warrants and represents, covenants and agrees to and with
Administrative Agent that: (i) IP has no charge, lien, claim or offset of any
kind and will not prepay any payments due under the Contracts; except as
expressly permitted in the Contracts; (ii) IP is unaware of any charge, lien,
claim or offset of any kind or any prepayment of any payments due under the
Contracts; and (iii)  IP agrees, and CatchMark hereby irrevocably directs and
authorizes IP, to make any payments due from IP to CatchMark under the Contracts
directly to Administrative Agent upon receipt of any written notice from
Administrative Agent of the existence of an Event of Default under any of the
documents evidencing or securing the Loan. IP agrees that it shall not, without
written consent of Administrative Agent, which shall not be unreasonably
withheld or delayed, amend any of the Contracts to (1) exceed the term of such
Contract, (2) increase the volume requirements set forth in such Contracts, or
(3) materially amend the pricing mechanism in manner that does not reflect
market based price.
5.    Miscellaneous. This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by a written instrument making specific
reference to this Agreement signed by all of the parties hereto. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by such party taking such action
of compliance by any other party with any covenant or agreement contained
herein. The failure of a party to assert any of its rights hereunder shall not
constitute a waiver of such rights nor in any way affect the validity of this
Agreement or any part hereof or the right of such party thereafter to enforce
each and every provision of this Agreement. No waiver of any breach of or
non-compliance with this Agreement shall be held to be a waiver of any other or
subsequent breach or non-compliance.
6.    No Obligation of Administrative Agent. The parties further agree that
Administrative Agent shall in no event have any liability or obligation for
payment or performance in favor of IP or any of the other parties hereto under
any of the Contracts, except to the extent provided herein if Administrative
Agent shall become a Transferee.
7.    Notices. Notices hereunder shall be given as follows:
Administrative Agent:     CoBank, ACB
5550 South Quebec Street
Greenwood Village, Colorado 8111
Attention: Syndications Coordinator, Corporate
Finance Division


CatchMark:            c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway, Suite 2325
Atlanta, GA 30328


IP:                Vice President, Fiber Procurement
International Paper Company
International Place Towers
6400 Poplar, Memphis, TN 38197


with a copy to:            Senior Vice-President
General Counsel
International Place Towers
6400 Poplar, Memphis, TN 38197
Attention: Legal Department


or to such other address as either party may designate for itself by like notice
given in accordance with this Section.
Except for any notices, demands, requests or other communications required under
applicable law to be given in another manner, any notices, demands, requests or
other communications with respect to this Agreement shall be in writing and
delivered personally, mailed by United States Postal Service certified or
registered mail or sent by a nationally recognized courier service such as
Federal Express and properly addressed in accordance with this Section and shall
be deemed given upon receipt or refusal to accept. Any party may at any time
change its address for such notices by delivering or mailing to the other party
hereto, as aforesaid, a notice of such change.
1.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original, but all of which, when
taken together, shall constitute one and the same instrument.
2.    Further Assurances. The parties further agree to (i) execute such
affidavits and certificates as Administrative Agent shall reasonably require to
further evidence the agreements herein contained, and (ii) on request from
Administrative Agent, furnish Administrative Agent with copies of such
information as the parties are entitled to receive under the Supply Agreement.
3.    Successors and Assigns. The parties agree that this Agreement and the
parties’ obligations hereunder shall be binding upon the parties and their
respective successors and assigns and shall inure to the benefit of
Administrative Agent and its successors and assigns.


(Signatures follow on next page)


IN WITNESS WHEREOF, the parties hereby execute this Agreement to and for the
benefit of each other and Administrative Agent as of the date first set forth
above.
















IP:


INTERNATIONAL PAPER COMPANY,
a New York Corporation




By:                  
Name:               
Title:               



















LANDOWNER:


FIATP PARENT LLC, a Delaware limited liability company


   By: ________________________
Name: ______________________
Title: _______________________

























LANDOWNER:


FIATP SSF PARENT LLC, a Delaware limited liability company


   By: ________________________
Name: ______________________
Title: _______________________

























LANDOWNER:


FIATP SSF TIMBER LLC, a Delaware limited liability company


   By: ________________________
Name: ______________________
Title: _______________________

























LANDOWNER:


FIATP TIMBER LLC, a Delaware limited liability company


   By: ________________________
Name: ______________________
Title: _______________________










Schedule 7


Schedule 7 Property




RECS
•
TP- Olde English MU- McMeekin Tract- a former Harrison’s rest Stop (gas station)
adjacent. The station was identified as in an incident-related database. Two
monitoring wells were located on the property, but it stopped service in 1994.



•
SSF- Sumter MU Murray Tract- Northeast Sanitary Landfill is an active municipal
solid waste landfill adjacent to the tract in Richland County. According to a
2004 SCDHEC Groundwater Contamination Inventory available online this land fill
had a volatile organic compound groundwater contamination and remedial
activities were being conducted.





AOC
•
SSF- Sumter- Goza Farm Tracts- onsite former land application area along Goza
and Outlaw Road. Union Camp was issued a permit to land apply sludge and fly ash
from a Union Camp paper mill to areas along Goza and Outlaw Road almost 15-17
years ago.



•
Landfills and Dumps within the same county as some of the TP tracts in Bamberg
and Richland County.  







21
SGR/13818384.2